Citation Nr: 1520294	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD) with major depression, rated as 50 percent disabling for the appeal period prior to January 16, 2014, and 70 percent disabling for the appeal period from January 16, 2014.

2.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease, to include cardiomyopathy and coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The June 2011 rating decision continued a 50 percent disability rating for service-connected PTSD with major depression.  The June 2012 rating decision granted service connection for ischemic heart disease, and assigned a 10 percent disability rating effective September 26, 2007.

In February 2014, during the pendency of appeal, the RO increased the rating for PTSD with major depression to 70 percent effective January 16, 2014, and increased the initial rating for ischemic heart disease to 30 percent.  The increased ratings constituted a partial grant of the benefits sought on appeal; therefore, the issues remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  


FINDINGS OF FACT

1.  For the period of appeal prior to January 16, 2014, the service-connected PTSD was productive of a disability picture that more nearly approximated that of occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  For the entire period of appeal, the service-connected PTSD was not productive of total occupational and social impairment.

3.  For the entire period of appeal, the service-connected ischemic heart disease is manifested by a workload of 7 METs (metabolic equivalents), resulting in dyspnea and fatigue.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to January 16, 2014, the criteria for the assignment of a disability evaluation of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  For the period of appeal from January 16, 2014, the criteria for the assignment of a disability evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014). 

3.  For the entire period of appeal, criteria for the assignment of a disability evaluation in excess of 30 percent for ischemic heart disease have not been met. 
38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided notice letters to the Veteran in November 2010 and May 2012, prior to the adjudication of the instant claims.  The November 2010 letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating for PTSD, and the May 2012 letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection for ischemic heart disease.  Both letters also notified the Veteran of what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran's claim for a higher initial rating for the service-connected ischemic heart disease is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the service-connected ischemic heart disease.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records, private medical records, and records from the Social Security Administration (SSA) are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent a VA examination in December 2010 and January 2014 to obtain medical evidence regarding the severity of the claimed disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the effects of the disabilities on the Veteran's ordinary activity and occupational impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

II.  Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) . The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

III.  Increased Rating for PTSD

The rating criteria for rating mental disorders reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2014).

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

In Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002), the Court stated that "when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment."  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  Id. 

Analysis:  Period of Appeal Prior to January 16, 2014

The Board finds that for the appeal period prior to January 16, 2014, the service-connected PTSD more closely approximates the criteria for a 70 percent rating under Diagnostic Code 9411, and does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent.  

The Board notes preliminarily that the Veteran was granted entitlement to SSA disability benefits for anxiety-related disorders, effective since June 2007.

The Veteran was afforded a VA psychiatric examination in August 2009, prior to his claim for an increased rating in excess of 50 percent.  The Veteran reported that he had increasing problems with sleep, irritability, anxiety, and vigilance.  He stated that he had daily unwanted and intrusive memories of Vietnam, had military-related dreams approximately 3 times per week with frequent episodes of night sweating and restless sleeping, and flashbacks of Vietnam that were vivid and intense.  The Veteran's chronic insomnia had gotten worse since his last evaluation in December 2007, reporting that he slept approximately 3 hours per night with the help of prescribed medication.  The Veteran also reported that he generally avoided crowds, which had become moderately more intense since his last evaluation in December 2007.  The Veteran stated that his chronic irritability and exaggerated startle reflex were maintained since the last evaluation.  The examining psychiatrist indicated that the Veteran was neatly dressed and well groomed, with normal speech, psychomotor functions, insight, and judgment.  The Veteran had been married for 48 years, and maintained activities including occasionally going out to dinner with his wife, staying in close contact with relatives, following sports, and cooking.  The examiner further reported that the Veteran was well-oriented to time, person, and place, and he had the ability to carry out activities of daily living.  His memory was normal for recall of remote and recent events.  His mood was noticeably low and his anxiety was high throughout the examination.  The Veteran admitted to having occasional unexpected brief thoughts of suicide that were not accompanied by suicide planning.  The examiner opined that the Veteran had intense symptoms related to reexperiencing Vietnam stressors, intense symptoms related to increased arousal, and mild symptoms related to avoidance behaviors.  Furthermore, the Veteran's depression, secondary to the PTSD, was rated as having moderate intensity.  Overall, the examiner concluded the Veteran's clinical status had a moderate amount of deterioration since the last examination, due to an increase in intensity of symptoms including insomnia, hypervigilance, anxiety, and unwanted memories.  The examiner reported that the Veteran had a GAF score of 44, based upon his significant psychiatric symptoms.

VA treatment records indicate that the Veteran attended a support group for Veterans diagnosed with prostate cancer and PTSD throughout 2010.  The Veteran also had individual therapy sessions with the support group leader, Mr. J.G., a licensed social worker, with whom he had met since December 2007.  Notes from a May 2010 individual therapy session indicate that the Veteran was experiences symptoms of PTSD including irritability, distressing dreams, difficulty staying asleep, hypervigilance, and intense psychological distress upon exposure to reminders of the trauma.  In September 2010, J.G. wrote a letter indicated that the Veteran's PTSD symptomology had increased since his last rating decision.  Most prominently, the Veteran's reexperiencing and avoidance symptoms had increased due to significant life stressors, including the suicide of his niece, the death of his brother-in-law (one of the very few members of the Veteran's trusted support system), continued concerns regarding his prostate cancer, and transferring his location of care due to closing of the VA Multiservice Center CBOC.  J.G. opined that the Veteran was increasingly withdrawing for life activities, was less able to cope with stressors, and his quality of life was decreasing.  In November 2010, the Veteran reported that he was still only sleeping 3 hours per night, that he continued to have nightmares, and that he was having panic attacks once a week.  His other symptoms of PTSD included hypervigilance, avoidance, and startle response.  He also still felt depressed, easily fatigued, and anhedonic, and it was noted that he had poorer concentration.

In December 2010, the Veteran was afforded another VA psychiatric examination.  The Veteran reported that since his last examination, his symptoms had gotten worse - he had more difficulty sleeping and he experienced more intrusive thoughts and memories.   The Veteran specified that he was having intrusive thoughts 3-4 times per week, flashbacks 3-4 times per week, and panic attacks 2 times per week.  He also reported that he was getting 2-3 hours of sleep per night, that he was feeling more angry and volatile than he did 3 years ago when he was still working, that he avoided social activities and crowds, and that his appetite had decreased and he had lost 4-5 pounds in the last couple weeks.  The Veteran admitted to having fleeting thoughts of overdosing with his sleeping pills approximately one month prior to the examination, but that he was committed to keeping himself safe from suicide.  He reported that he drank alcohol 4 times per month, 6-7 cans of beer at a time.  The VA examiner indicated that the Veteran continued to have significant symptoms of PTSD since his last examination in August 2009.  Although the Veteran attended to his self-care and personal hygiene, managed his finances, and displayed sufficiently organized thinking and behavior, he also had occupational and social impairment.  The examiner stated that the Veteran would have much difficulty in a work situation because he would have difficulty working around people.  Moreover, the Veteran had significant problems with concentration, reading, driving, and even watching a 30-minute television program.  As such, he would make mistakes and have much difficulty putting forth his full effort in a job situation.  The examiner also indicated that the Veteran had impairment of his social functioning.  For instance, the PTSD affected his relationship with his wife, as he was angry with her much of the time and withdrew by staying in the basement by himself approximately 5 times per week.  In addition, he would not go out shopping with her or to movies with her.  He did maintain positive relationships with his two adult children, but he was not close with his siblings and had quite impaired friendships.  The examiner stated that the Veteran was emotionally numb, and had symptoms of elevated arousal, hypervigilance, sleep impairment (2-3 hours of sleep per night and difficulty staying asleep), startled easily, and was easily angered and frustrated.  The examiner indicated that the Veteran had a GAF score of 46.

From 2011 to January 2014, the Veteran continued to attend the prostate cancer and PTSD support group at VA and received individual psychotherapy treatment.  

A March 2011 individual treatment note indicates that the Veteran reported symptoms of increased arousal while driving and continued problems with impaired sleep.  His GAF score was assessed as being 55.  In September 2011, the Veteran reported that he was having nightmares and frequent poor sleep.  He also reported intrusive thoughts, hypervigilance, startle response to large noises, and avoidance of crowds.  In November 2011, the Veteran reported experiencing increased frequency of anxiety attacks.

A March 2012 treatment record indicates that the Veteran had recently traveled with his son and grandson to Florida and took a weekend trip with his son, which he had not done in several years.  In April 2012, the Veteran reported that he felt the same; he still had poor sleep, woke up due to nightmares, and had flashbacks and intrusive thoughts.  He also had decreased hypervigilance and improved concentration.  He reported that he occasionally fought with his wife because he "just want[ed] to be left alone for a few days."  In May 2012, the Veteran reported that he was concerned about increasing anxiety attacks.  In June 2012, the Veteran stated that he was struggling with anger and nightmares, but that he had more good says than bad days.  He also reported that he had a startle response, avoided crowds, had intrusive thoughts, and drank up to 20 beers once per week.  Upon examination, he was found to have fair concentration and mild anxiety.  His GAF score was assessed as being 55.

In March 2013, the Veteran reported that he was feeling "so-so."  He stated that his concentration varied, he had decreased anxiety, remained hypervigilant, and had occasional startle response, with a GAF score of 55.  In June 2013, the Veteran continued to report poor sleep.  He also stated that he was feeling more ornery, was fighting with his wife more, was easily fatigued, depressed and anhedonic at times, with fair concentration.  In August 2013, the Veteran reported symptoms of reexperience and insomnia.  His social worker also noted that he began describing a traumatic experience in Vietnam before quickly stopping, during which his eyes became tearful for the first time in the social worker's presence.

The Board finds that the weight of the evidence shows that for the appeal period prior to January 16, 2014, the Veteran's PTSD manifested by symptoms including depressed mood, sleep impairment, at least one thought of suicide, social isolation, intrusive thoughts and flashback, and impaired concentration.  Other symptoms included anxiety, impaired impulse control, and elevated arousal.  Moreover, the range of GAF scores assigned were between 46 and 55, which is indicative of moderate to serious symptoms, or moderate to serious impairment in social, occupational or school functioning.  See DSM-IV.  The evidence of record also shows that the Veteran had occupational and social impairment with deficiencies in most areas.  The December 2010 VA examiner reported that the Veteran would have much difficulty in a work situation due to his difficulty working around people and his decreased concentration.  The examiner also indicated that the Veteran had impaired social functioning, refusing to see movies or go shopping with his wife, and was emotionally numb.  VA treatment records also show that that the Veteran's alcohol consumption increased during this period of appeal, and that he attended regular support group and individual psychotherapy meetings.  Affording the Veteran the benefit of the doubt, such impairment warrants a 70 percent disability rating.

Thus, the Board also finds that for the appeal period prior to January 16, 2014, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's service-connected PTSD.  The evidence establishes that the Veteran's depression does not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Code 9411.  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to have gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Rather, the Veteran was consistently noted to have interacted appropriately during support group sessions, and there is no evidence that he ever experienced delusions, hallucinations, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

The Board has considered that the Veteran admitted during the December 2010 VA examination to having a passing thought of suicide, but notes that he also stated that he was committed to keeping himself safe.  Furthermore, the record reflects he is married, maintains a relationship with his son and stays in contact with relatives.  The record also reflects some limited participation in social events such as traveling with his son and following sports.  As such, the Board finds that the Veteran has not had any symptoms with such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).    

Accordingly, for the period of appeal prior to January 16, 2014, the Board finds that the Veteran's symptoms of PTSD warranted a 70 percent evaluation, and the claim is granted to that extent.  The Veteran's symptoms were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation during this period.




Analysis:  Period of Appeal From January 16, 2014

The Board finds that for the appeal period from January 16, 2014, the service-connected PTSD does not more closely approximate the criteria for a 100 percent rating under Diagnostic Code 9411.  

The Veteran was afforded a third VA examination in January 2014.  The Veteran reported PTSD symptoms of nightmares a couple times per week; difficultly falling asleep and staying asleep; intrusive thoughts and memories every day for up to one hour at a time; avoiding crowds; avoiding going out in rain, thunder, or fireworks; being detached and distant from friends; being depressed and angry much of the time; impaired concentration; hypervigilance; and startle response to loud sounds or someone behind him.  He also had depression symptoms of a depressed mood everyday all day but more severe 3-4 days per week; low energy; no enjoyment; and guilt.  The Veteran reported that he thought about suicide a few months prior to the examination, but denied current or more recent thoughts of suicide and endorsed being committed to keeping himself safe from suicide.  Upon physical examination, the Veteran showed symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficultly in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including work or a worklike setting, impaired concentration, and anger/irritability.  There was no evidence of psychosis, mania, or disorientation, and the Veteran was found to be capable of managing his financial affairs.  The examining psychologist opined that the Veteran's mental diagnoses would cause occupational and social impairment with reduced reliability and productivity.  The examiner specified that the Veteran would have much difficulty being around people in a work setting, as he would experience anxiety and would be hypervigilant for people coming in with a gun.  He would also have anxious worry that people were talking about him.  His energy would be low, he would be unable to put forth his full effort, he would have difficulty concentrating, and his mind wandering would put him at risk of injury while operating machinery.  He would also have difficulty managing the stress of full-time employment.

The Veteran continued to attend support group sessions and individual therapy sessions at VA throughout 2014.  In January 2014, the Veteran endorsed substance abuse as an avoidant behavior in the setting of PTSD symptomology, reporting that he drank twice a week at a neighborhood bar.  He also reported having severe relational problems with his wife; they coexisted in the same house, void of any sense of emotional intimacy.  In March 2014, the Veteran reported that he felt pretty good, and that his mood was "hit or miss."  He reported that he had good sleep and a good appetite, but poor concentration, nightmares a few times per month, occasional flashbacks, hypervigilance, and occasional startle response.  In June 2014, the Veteran reported that he had good days and bad days.  He also reported having poor sleep due to nocturia, nightmares a few times per month, occasional intrusive memories, hypervigilance, and startle response to loud noise.  In September 2014, the Veteran reported that he felt the same, some good days and some bad days, with occasional nightmares, flashbacks, hypervigilance, and startle response.  He also indicated that he his wife had left him, but that he had good concentration, good appetite, well-controlled anxiety, and was drinking a few beers once per week.  In December 2014, the Veteran again reported that his mood was about the same.  In these therapy sessions, he was consistently noted to be well-groomed (except in the September 2014 session), without psychomotor agitation or hallucinations, and oriented to person, place, and time.  

The Board finds that the weight of the evidence shows that for the appeal period from January 16, 2014, the Veteran's PTSD manifested by moderate to serious symptoms, including depressed mood, sleep impairment, at least one thought of suicide, social isolation, intrusive thoughts and flashback, and impaired concentration.  Other symptoms included anxiety, impaired impulse control, and elevated arousal.  The January 2014 VA examiner concluded that Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  The examiner stated that the Veteran would have much difficultly in a work setting; however, such impairment warrants no more than a 70 percent disability rating.  

Thus, the Board also finds that for the appeal period from January 16, 2014, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's service-connected PTSD.  The evidence establishes that the Veteran's depression does not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Code 9411.  

In this case, for the relevant time period, the Veteran was not found to have gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  While he isolated more and even his relationship with his spouse became strained to the point his spouse left him, the Veteran was consistently noted to have been an active participant during support group sessions, and there is no evidence that he ever experienced delusions, hallucinations, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  There is no indication that he was hospitalized or received inpatient care for his symptoms.  Additionally, although the VA examination noted he would experience much difficulty in a work setting and managing full-time employment, he did not indicate he was totally occupationally impaired.  

The Board has considered that the Veteran admitted during the January 2014 VA examination to having a thought of suicide a few months prior to the examination, but notes that he also stated that he was committed to keeping himself safe.  As such, the Board finds that the Veteran has not had any symptoms with such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).    

Accordingly, for the period of appeal from January 16, 2014, the Board finds that the Veteran's symptoms of PTSD were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation during this period.

IV.  Higher Initial Rating for Ischemic Heart Disease

Diagnostic Code 7005, for arteriosclerotic heart disease (coronary artery disease), provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2). 

VA revised the regulation that pertains to the evaluation of specified cardiovascular disorders, those rated under Codes 7000 through 7007, 7011, and 7015 through 7020, effective October 6, 2006.  See 38 C.F.R. § 4.100.  The revised regulation did not alter the rating criteria under Diagnostic Code 7005 as outlined above; however, it contains the following new provisions:  (1) in all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.  (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.

Analysis

The Veteran contends that his ischemic heart disease should be awarded a higher evaluation throughout the appeal period.  For the reasons discussed below, the Board finds that no higher evaluation is appropriate.

The Board notes preliminarily that the Veteran underwent a coronary artery bypass procedure in January 2005.

In May 2007, the Veteran achieved a workload of 7.0 METs, and experienced fatigue.

In June 2007, the Veteran was seen by his private cardiologist, Dr. S.P.  The Veteran denied having any chest pain, dyspnea, syncope, or palpitations.

The Veteran had an echocardiogram and exercise stress test performed on October 31, 2011.  Dr. A.B., a cardiologist, interpreted the stress test results and indicated that the Veteran achieved 7.05 METs, and experienced dyspnea and fatigue.  Dr. A.B. also noted that there was no evidence of ischemia, and that the LVEF was 54 percent.  Dr. S.G., also a cardiologist, reported that the Veteran's echocardiogram showed an LVEF of 55-65 percent.

In March 2012, the Veteran reported to Dr. S.P., that he was having exertional dyspnea.  Dr. S.P. indicated that the Veteran was stable.

In April 2012, Dr. S.P. completed the Ischemic Heart Disease (IHD) Disability Benefits Questionnaire for the Veteran, reporting that the level of METs testing that the Veteran could perform was 7.05, with dyspnea and fatigue.  He also indicated that the Veteran's ventricular ejection fraction (LVEF) was 54 percent.

In July 2012, Dr. S.P. submitted a letter to VA stating that in the Veteran's stress test performed in October 2011, he achieved a level of less than 7.05 METs.  Dr. S.P. also stated that the Veteran had cardiac dilation and cardiac left ventricular dysfunction with an ejection fraction of under 54 percent.

Finally, in January 2014, the Veteran was afforded a VA examination.  The examining physician reported that the Veteran took diltiazem, metoprolol, and aspirin for the ischemic heart disease, status post myocardial infarction and coronary artery bypass graft surgery.  The examiner indicated that pursuant to a diagnostic exercise test conducted in October 2011, the Veteran reported symptoms of dyspnea at a workload of 7-10 METs.  The examiner also indicated that there was no evidence of cardiac hypertrophy or dilation because a 2007 EKG showed normal sinus rhythm.  Moreover, the Veteran's LVEF was 50 percent, per a 2011 test.  The examiner specified, however, that the ejection fraction is unknown but the Veteran has no history of heart failure and has an estimated ejection fraction of over 50 percent.

In reviewing all the evidence of record, the Board finds that a 30 percent evaluation is appropriate for the entire period on appeal.  A higher evaluation is not warranted, as the Veteran's ischemic heart disease is not manifested by congestive heart failure, or a workload of less than 5 METs. 

The Board has considered the 2014 VA examiner's finding that the LVEF was 50 percent in 2011.  The Board, however, considers the 2011 treatment records from the Veteran's physicians to be more probative of the Veteran's LVEF percentage during that time.  Two doctors, Dr. A.B. and Dr. S.G., reported that the Veteran's LVEF was at least 54 percent in 2011.  Additionally, a third doctor, Dr. S.P., reiterated in 2012 that the LVEF was 54 percent in 2011.  In other words, even though one reading was 50 percent in 2011, several other readings that same year were higher.  Thus, the evidence as a whole does not more nearly approximate a finding of an ejection fraction of 50 percent and as such, a higher rating for an LVEF between 30 and 50 percent is not warranted.

 The Board has also considered whether a separate and/or higher rating may be assigned for the Veteran's ischemic heart disease.  There is no evidence, however, that the Veteran's heart disorder would be better classified under a different diagnostic code in 38 C.F.R. § 4.104.  The remaining heart codes all have the same criteria as Diagnostic Code 7005, for which the Veteran has already been assigned a 30 percent evaluation.  See e.g., Diagnostic Codes for valvular heart disease, pericarditis, hypertensive heart disease, and cardiomyopathy.

In addition to the medical evidence, the Board has considered the Veteran's statement in support of his claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 38 C.F.R. § 3.159(a)(2).

However, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his ischemic heart disease in relation to the applicable rating criteria.  The VA examiner and the private physicians have taken into account the Veteran's subjective complaints and performed objective testing to determine the overall severity of his ischemic heart disease.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that there is no probative evidence of record to support an increased rating for the Veteran's ischemic heart disease at any time during this appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Accordingly, for the entire period of appeal, the Board concludes that an increase in excess of 30 percent for the service-connected ischemic heart disease is not warranted.

V.  Extraschedular Consideration

Finally, the Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including depressed mood, sleep impairment, social isolation, thoughts of suicide, intrusive thoughts and flashback, impaired concentration, anxiety, impaired impulse control, elevated arousal, and a workload of 7 METs with dyspnea and fatigue are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.





ORDER

For the appeal period prior to January 16, 2014, an increased rating of 70 percent, but no more, for service-connected PTSD is granted.

For the appeal period from January 16, 2014, an increased rating in excess of 70 percent for service-connected PTSD is denied.

A higher initial rating in excess of 30 percent for ischemic heart disease is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


